TO an action for false imprisonment against a justice of the peace and a constable, the defendants pleaded in justification, that an affidavit had been made before the justice, charging the plaintiflf with having violently assaulted, beaten, and wounded the deponent, wherefore the justice had issued his warrant, &c. Held, that the plea was not objectionable, after a verdict in favour of the defendants, for not showing that the assault and battery were charged to have been unlawfully made.
The arresting of an offender, and the re-taking of him on fresh pursuit after an escape, constitute but one effective arrest.
The warrant of a justice of the peace, on a charge of an as - sault and battery, commenced as follows: “The state of Indiana, Allen county, ss: To William Brown, constable of Adams township, greeting:” Held, that no objection could be made to the warrant, on account of its not repeating, in the mandatory part of it, the name of the state.
A person arrested on a justice’s warrant for a breach of the peace, cannot maintain an action of false imprisonment against *295the justice or constable,in consequence of a mere informality in the warrant; provided the justice have jurisdiction.
It is always presumed by this Court, that all the evidence necessary to sustain the verdict was given to the jury, unless the contrary be shown by the record.